Case 1:20-cv-02199-JPH-DML Document 5 Filed 08/31/20 Page 1 of 2 PageID #: 18




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

LECREISHA HUBBERT,                          )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )    No. 1:20-cv-02199-JPH-DML
                                            )
M&R HOTEL MANAGEMENT,                       )
                                            )
                         Defendant.         )

      ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS

      Plaintiff Lecreisha Hubbert's motion to proceed in forma pauperis is

GRANTED. Dkt. [3]. See 28 U.S.C. § 1915(a). While in forma pauperis status

allows Ms. Hubbert to proceed without prepaying the filing fee, she remains

liable for the full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F.

App’x 64, 65 (7th Cir. Jan. 15, 2019) ("Under 28 U.S.C. § 1915(a), a district

court may allow a litigant to proceed 'without prepayment of fees,' . . . but not

without ever paying fees."). No payment is due at this time. The Clerk SHALL

endorse and return the tendered summonses to Ms. Hubbert's counsel, who is

responsible for serving process.

SO ORDERED.

Date: 8/31/2020




                                        1
Case 1:20-cv-02199-JPH-DML Document 5 Filed 08/31/20 Page 2 of 2 PageID #: 19




Distribution:

Ronald E. Weldy
WELDY LAW
rweldy@weldylegal.com




                                     2
